SHIRLEY S. ABRAHAMSON, J.
(concurring). Although I agree with the mandate of the court, I write separately to emphasize that courts may invoke the summary contempt procedure only when compelling circumstances require immediate punishment. The record in this case is equivocal regarding whether a compelling reason existed for immediately punishing Oliveto.
According to sec. 785.03(2), Stats., 1991-92, the summary contempt procedure is intended solely to preserve order in the court and to protect the authority and dignity of the court. The history of the statute indicates that the legislature intended the statute to balance a court's need to achieve summary vindication of its dignity and authority with the due process rights of a person faced with punitive sanctions. Judicial Council Committee Note (2)-1979, sec. 785.03, Wis. Stats. Ann. (1981). The legislature chose to make the summary procedure available only in "very limited" circumstances, to protect the due process rights of a contemnor and guard against the courts' possible abuse of the contempt power. Judicial Council Committee Note (2)-1979, sec. 785.03 Wis. Stats. Ann. (1981).
To protect a contemnor's due process rights, "there must be a compelling reason for immediate punishment related to 'vindication of the court's dignity and authority.'" State v. Van Laarhoven, 90 Wis. 2d 67, 70-71, 279 N.W.2d 488 (1979) (quoting Harris v. United States, 382 U.S. 162, 166 (1965)). Otherwise, contempt is punishable only after the alleged contem-*438nor is notified of the contempt charge and afforded a hearing on the allegations. Harris, 382 U.S. at 166.
For the reasons set forth, I concur in the mandate.